Dutton, J.
On the 8th of January, 1851, the defendants, then being selectmen of East Haddam, removed a pauper from East Haddam to Marlborough. The pauper had no settlement in Marlborough, and no known settlement in the state. The course pursued by the defendants would have been lawful if the pauper had belonged in Marlborough. The pauper became chargeable, and Marlborough brought a suit against the defendants, and in 1857 recovered judgment for damages, including the expenses incurred up to the time of the judgment. Afterwards the plaintiffs called on the defendants to remove the pauper, which they neglected to do. The pauper thereafter became chargeable to Marlborough, and this suit is brought to recover this subsequent expense. The defendants rely on the former judgment, and also on the statute of limitations as a bar. The determination of the effect of the judgment will dispose of the whole case.
In the case of Stratford v. Sanford, 9 Conn., 275, which was substantially the same as the former suit between these parties, the superior court allowed the jury to bring in damages up to the time of the trial, and this court held this ruling to be correct. The plaintiffs’ counsel in the present case can*338didly admit that if that decision is right this suit must fail. But they have ingeniously drawn an analogy between the facts in such a case as this, and those in an action for the continuance of a nuisance, and insist that according to the well settled principles of law the result ought to be the same. There can be no question that a second action will lie for damages resulting from the continuance of a nuisance, where that continuance is the consequence of mere neglect to remove the nuisance.
So far as this question is concerned, there are but two classes of cases, one where the cause of action is single, and the whole damages must be recovered in one suit or not at all, and the other where there are successive causes of action resulting from one act of the defendant, when successive suits may be brought for each cause of action. There is no middle class of cases, in which a distinct cause of action may be divided and separate suits brought on the several portions. It is also perfectly clear that if a plaintiff recovers compensation for part of a cause of action, it is a satisfaction of the whole.
The cause of action in such a case as this bears some resemblance to an injury resulting from a nuisance. No immediate injury was'occasioned by the act of the defendants. An abiding cause of consequential damage was deposited in the town, from which from time to time injurious results might follow. But the analogy between it and a nuisance is not complete. The transportation of the pauper into Marlborough was a direct invasion of the rights of the town. It might in the end impose a burden upon it which it could not remove. Such an exposure to the loss of a right or privilege has in some instances been held to be an actionable injury. The act of the defendants bears a strong analogy to some causes of action, where, although the principal damage is consequential and future, only one suit could be maintained. If a man should enter upon the land of another and sow the seeds of the Canada thistle, which at first would not be productive of any substantial damage, but which would almost ruin the field by successive crops of the pernicious weed, it *339would hardly be contended that one suit and recovery would not be a bar to subsequent actions. It often happens that an assault and battery seems at first to be nothing more than a violation of the right of personal security. But some slight wound may have been inflicted, which after the lapse of years may cause the loss of a limb. If in such a case an action should be immediately brought and damages recovered, no good lawyer would risk bringing a subsequent suit to recover for the loss of the limb.
Our predecessors, in Stratford v. Sanford, appear to have thought that that case came within this class of injuries, and we are not prepared to say that they were mistaken. At all events, we are unwilling to overrule a decision of this court, which appears to have been well considered, without stronger reasons than have been presented to us. The plaintiffs availed themselves of that decision to recover larger damages than, as they now claim, they were entitled to, and it comes with an ill grace in them to complain of the application of the maxim stare decisis. We advise judgment for the defendants.
In this opinion the other judges concurred.